Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
1.	Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Allowable Subject Matter
2.	Claims 1-12 are allowed.
The following is an examiner’s statement of reasons for allowance of the independent claims: 
The closest prior art of record, Kitai (USP 9,823,884), discloses an inspection result acquirer to determine whether a printed sheet is abnormal, and if the printed sheet is determined to be abnormal, printing a normal sheet to replace the abnormal sheet (see at least Abstract, C1/L67-C2/L16), while Kikuchi (JP 2014-153560 A) discloses printed sheets that that have been determined by the inspection result acquirer to be normal before being discharged to a main ejection tray (see at least Abstract), and Harano (USP 10,315,879) discloses a tray information manager configured to manage by associating identification information of each of the paper ejection trays with the discharge destination information assigned to each sheet to be ejected on one of the plurality of paper ejection trays (see at least C5/L26-31). 
However, the prior art of record does not fairly disclose or teach at least: 
“a paper ejection controller configured to control paper ejection such that each of the printed sheets is ejected to the paper ejection trays before the inspection result is obtained by the inspection result acquirer; and 
wherein the tray information manager secures, for reprinting, one of the paper ejection trays on which a printed sheet with an abnormal inspection result is ejected, and wherein the paper ejection controller controls paper ejection such that a reprinted sheet having a page number that is same as that of the printed sheet with the abnormal inspection result is ejected to the one of the paper ejection trays that is secured” (emphasis added by Examiner), as claimed, in combination with the remaining limitations of the claim. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
3.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to LESLIE A. NICHOLSON III whose telephone number is (571)272-5487. The examiner can normally be reached M-F 8-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael C McCullough can be reached on 571-272-7805. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LESLIE A NICHOLSON III/Primary Examiner, Art Unit 3653                                                                                                                                                                                                        8/22/2022